Citation Nr: 1645711	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-08 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to October 1995 in the United States Army.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran testified at a hearing before the undersigned in August 2016.  A transcript of the proceeding is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In October 2009, the Veteran filed a claim for service connection asserting that his sleep apnea was caused or aggravated by his service-connected hypertension.  At the August 2016 Board hearing, he alternatively argued that his sleep apnea manifested during service and/or that his sleep apnea is caused or aggravated by his service-connected adjustment disorder.

The Veteran's service treatment records are unremarkable for any complaints, treatment, or diagnosis related to sleep apnea.  VA treatment records indicate that he complained of a longstanding history of loud snoring, choking sensation, and daytime headaches and fatigue in October 2008.  A February 2009 VA sleep study indicated that he had obstructive sleep apnea.  

In August 2016, the Veteran submitted lay statements from his son, daughter, and a fellow serviceman.  They stated that the Veteran snored loudly, stopped breathing, woke up choking and coughing, and was fatigued during the day.  They indicated that these symptoms occurred during his military service and were relieved with the later use of a CPAP machine.

A VA examination was conducted in July 2010.  The examiner noted that the Veteran had uncontrolled hypertension and mild obstructive sleep apnea.  She opined that "the Veteran's sleep apnea is less likely as not caused or a result of hypertension and more likely due to obesity."  The examiner stated that her opinion was based on "medical literature that obesity is a major risk factor for developing sleep apnea and resistant hypertension is a secondary cause for obstructive sleep apnea."  The examiner did not address whether the Veteran's service-connected hypertension aggravated his sleep apnea.  She also did not address the Veteran's more recent assertions that his sleep apnea manifested during service, or is caused or aggravated by his service-connected adjustment disorder.  For these reasons, the Board finds that another VA medical opinion is needed.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination . . . he must provide an adequate one.").  

In addition, the Veteran stated that his private treatment records from Dr. D.T. (initials used to protect privacy) rebutted the VA examiner's opinion, noting that even though he lost weight, he still had sleep apnea.  The claims file currently only includes a February 2014 record from Dr. D.T.  Therefore, a remand is required to obtain any outstanding records from Dr. D.T.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his sleep apnea, hypertension, and adjustment disorder, to include Dr. D.T. (See Board Hrg. Tr. at 11, for full name).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.  

2.  After the foregoing development is completed, the AOJ should refer the Veteran's claims file to the July 2010 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's obstructive sleep apnea.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran contends that his sleep apnea was caused or aggravated by his service-connected hypertension.  Alternatively, he asserts that his sleep apnea manifested during service or that his sleep apnea is caused or aggravated by his service-connected adjustment disorder.  In August 2016, he submitted statements from his family and a fellow serviceman who stated that the Veteran snored very loudly in service and that he would stop breathing and wake up on occasion.

It should be noted that lay persons, including the Veteran, are competent to attest to factual matters of which they had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the individual, the examiner should provide a fully reasoned explanation.

After reviewing the Veteran's pertinent medical history and lay statements regarding reported symptoms, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's obstructive sleep disorder manifested during active service or is otherwise causally or etiologically related to his active service, or any injury or symptomatology therein.  In rendering this opinion, the examiner should address the August 2016 lay statements submitted by the Veteran.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's obstructive sleep apnea was caused or aggravated by (that is, caused a permanent increase in severity that is beyond the normal progression of the disease) by his service-connected hypertension and/or adjustment disorder (either collectively or individually).  If aggravation is found, the examiner should describe the baseline level of disability prior to the aggravation.  In rendering this opinion the examiner should address the Veteran's contention that he still has sleep apnea despite losing weight.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




